DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 05/24/2022.  The amendments of claims  1, 3, 5, 8-10, 12, 14, and 17-20 are acknowledged. Therefore, Claims  1-20  are pending and have been considered below.
 
Response to Arguments
3.	Applicant's arguments filed on 05/24/2022 have been fully considered but they are not persuasive.
4.	Regarding the argument  bridging page 7, first paragraph to page 9 last paragraph, the Examiner respectfully disagrees with Applicant’s position. It is  still Examiner’s position that  Applicant’s amendments with respect to claims 1, 10 and 18  render  them indefinite and are  not sufficient to overcome the Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action.  Therefore, the 112 (b)  rejection has been maintained.  New amendments to claims warrant  a  new 112 (b) rejection.
 
 
 Claim Rejections - 35 USC § 112
5.  	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation, “if the PTO switch is in the ON state when the enable switch is activated, then (a) the PTO unit remains OFF when the enable switch is activated” renders it indefinite, since it is not clear, when PTO switch is ON, enable switch activated,  why the PTO unit remains OFF when the enable switch is activated.
Appropriate clarification is required.
In Claim 8,  the recitation, “if the speed switch is in the fast state when the enable switch is activated, then the drive system operates (a) at the slower speeds when the enable switch is activated,” renders it indefinite,  since it is not clear, when speed switch is in fast state  and enable switch activated, why  the system is  at slower speed?
Appropriate clarification is required.
In claim 10, the recitation, “if the speed switch is in the fast state when the enable switch is activated, then the drive system operates (a) at the slower speeds when the enable switch is activated”, renders it indefinite,  since it is not clear, when speed switch is in fast state enable switch activated, why  the system operates at slower speed?   
Appropriate clarification is required.

In claim 18, “the PTO switch is in the ON state when the enable switch is activated, then (a) keeping  the PTO unit OFF when the enable switch is activated”, renders it indefinite, since it is not clear, when PTO switch is ON state, enable switch is activated,  why the PTO unit is OFF when the enable switch is activated.
Appropriate clarification is required.

 In Claim 19, the recitation, “the speed switch is in the fast state when the enable switch is activated, then (a) operating the drive system at the slower speeds when the enable switch is activated,” renders it indefinite, since it not clear, when speed switch is  fast state and enable switch activated, why system drives at slower speed?
Appropriate clarification is required.
Claims 9 and 17  possesses same limitations of claims 1 and 10 respectively. Therefore, claims 9 and 17 are  being rejected  under 112 (b) using the same rationale as  claim 1 and 10.
Claims 2-7, 11-16 and  20  are rejected as being dependent upon a rejected base claims. 

 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663